 

 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the "Agreement"), dated as of August 30, 2012 by and
between Thomas Kidrin (the "Executive") and Worlds Online Inc., a Delaware
corporation (the "Company").

 

WI TN E S S E TH:

 

 

WHEREAS, Executive and the Company desire to enter into an Employment Agreement
to provide for Executive's employment by the Company on the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

 

1.               Offices and Duties. The Company hereby employs Executive during
the Term (as hereinafter defined) to serve as the Company's President and Chief
Executive Officer and to perform such executive and supervisory duties on behalf
of the Company as the Company's Board of Directors may from time to time
reasonably direct. Executive hereby accepts such employment and agrees that
throughout the Term he shall faithfully, diligently and to the best of his
ability, in furtherance of the business oftl1e Company, perfom tl1e duties
assigned to him or incidental to tl1e offices assumed by him pursuant to tl1is
Section. Executive shall devote substantially approximately one-half of his
business time and attention to the business and affairs of the Company, but
Executive shall not be required to devote any minimum amount of time or report
or perform his duties hereunder on a fixed or periodic basis, and Executive may
engage or participate in such other activities incidental to any otl1er
employment, occupation or business venture or enterprise as do not materially
interfere with or compromise his ability to perform his duties hereunder. The
Company understands that Executive is also providing executive level services
for Worlds Inc., a Delaware corporation and former parent oftl1e Company, and
the Company acknowledges that the provision of such services is permitted
hereunder and shall not be deemed a breach of this Agreement. Executive shall at
all times be subject to tl1e direction and control oftl1e Company's Board of
Directors, and observe and comply witl1 such rules, regulations, policies and
practices as tl1e Company's Board of Directors may from time to time establish.

 

2.               Term. The employment of Executive hereunder shall commence on
the date hereof and end on August 30, 2017, provided, that Executive shall have
tl1e right in his sole discretion to extend tl1e term for an additional 12
months ending on August 30, 2018, by notifying tl1e Company in writing of such
no later than June I, 2018, subject in all respects to earlier termination upon
tl1e terms and conditions provided elsewhere herein. The term during which
Executive is employed herem1der shall be referred to herein as the "Term". As
used herein, "Termination Date" means tl1e last day of the Term.

 

(1)

 

 

  3. Compensation.

 

(a)                    As compensation for his services hereunder, the Company
shall pay to Executive during the Te1m:

 

(i)              a base salary at the rate of$175,000 per annum (the "Base
Salary"), such Base Salary to be paid in substantially equal installments no
less often than twice monthly;

 

(ii)             the Base Salary shall be increased by 10% on the anniversary
each year of the Tem1 over the prior year's Base Salary;

 

  (iii) a car allowance in the amount of $500 per month, payable monthly;

 

(iv)           a bonus (the "2.5% Bonus") in respect of each Bonus Period (as
hereinafter defined), payable within ninety (90) days after the end of such
Bonus Pe1iod, in an an10unt equal to two and one-half percent (2.5%) of Pre-Tax
Income (as hereinafter defined) for the applicable Bonus Period, provided,
however, that the maximun1 amount of the 2.5% Bonus earned for any Bonus Period
shall not exceed 50% of Executive's then Base Salary, and further provided, that
the 2.5% Bonus shall only be payable if the Company reports Net Income (as
hereinafter defined) for such Bonus Period;

 

(v)             a bonus (the "Additional Bonus") in respect of each Bonus
Period, payable within ninety (90) days after the end of such Bonus Period, as
follows: (A) $75,000, if Pre-Tax Income for the Bonus Period is between 150% and
200% of the prior fiscal year's Pre-Tax Income; or (B) $100,000, if Pre-Tax
Income for the Bonus Period is between 201%and250% of the prior fiscal year's
Pre-Tax Income; or (C) $200,000, if Pre-Tax Income for the Bonus Period is 251%
or greater than the prior fiscal year's Pre-Tax Income, provided, however, that
the Additional Bonus payable to Executive with respect to any Bonus Period shall
not exceed five (5%) percent of Pre-Tax Income for such Bonus Period, and
further provided, that the Additional Bonus shall only be payable if the Company
reports Net Income for such Bonus Period and the Company's Earnings Per Share
(as hereinafter defined) are higher for such Bonus Period than in the year prior
to such Bonus Period; and

 

(vi)           such additional incentive or bonus compensation as the Company's
Board of Directors may from time to time determine.

 

  (b) For the purposes of paragraph 3(a):

 

 

and

 

 

(i) “Bonus Period" is a fiscal year of the Company ending dming the Term;

 

(ii)             The "Pre-Tax Income," "Net Income," and "Earnings Per Share" in
any Bonus Period is the Company's income before provision for income taxes as
reported in its audited financial statements for such Bonus Period.

 

The dete1111ination of the Pre-Tax Income and the 2.5% Bonus and Additional
Bonus for any Bonus Period shall be determined by the Company's then Chief
Financial Officer (or other senior most accounting official if no one holds a
position with that title) in accordance with the Company's audited financial
statements as prepared by the Company's independent auditor, which shall be
conclusive and binding upon the Company and Executive.

 

(c)                    The Company shall provide major medical, hospitalization
and dental insurance for the benefit of Executive and his family consistent with
benefits made available to other of the Company's senior executives and if no
such benefits are then available or paid to other executives, than in the amount
of, rn1d providing coverage for, no lesser benefits thrn1 Executive has prior to
the date hereof, and the Company shall pay all premiums rn1d any other costs or
expenses incurred to maintain such policies in effect during the Tenn.

 

(d)                   In addition to his Base Salary and other compensation
provided herein, Executive shall be entitled to participate, to the extent he is
eligible under the terms rn1d conditions thereof, in any stock, stock option or
other equity participation plan and any profit-sharing, pension, retirement,
insurance, medical service or other employee benefit plrn1 generally available
to the executive officers of the Company, and to receive any other benefits or
perquisites generally available to the executive officers of the Company
pursurn1t to rn1y employment policy or practice, which may be in effect from
time to time during the Term. The above notwithstanding, the Company shall use
its commercially reasonable efforts to obtain for the benefit of Executive a
life insurance policy with a death benefit of at least $2 million payable to a
beneficiary of Executive's choice, provided, however, that the Comprn1y shall
not be obligated to spend more than $10,000 annually on the premiums for such
policy. Except as otherwise expressly provided herein, the Company shall be
under no obligation hereunder to institute or to continue any such employee
benefit plan or employment policy or practice.

 

(e)                   No provision hereof is intended, or shall be deemed, to
impair or limit Executive's eligibility to receive, or rn1y right he may now or
at any time hereafter have to receive, hold or dispose of any common stock, par
value $.001 per share, of the Company (the "Common Stock") or other securities
of the Company or to receive, hold or exercise any options, warrants or other
rights to acquire rn1y Common Stock or other securities of the Company.

 

(f)                     During the Tenn, Executive shall not be entitled to
additional compensation for serving in any office of the Company (or any
subsidiary thereof) to which he is elected or appointed.

 

(2)

 

 

4.               Stock Options.

 

(a)             By its approval of this Agreement, the Company's Board of
Directors has approved the issuance to Executive of an option to acquire
4,500,000 shares of the Company's Common Stock, under and pursuant to the
provisions of the Worlds Online Inc. 2012 Stock Option Plan, as adopted by the
Company's Board of Directors and as approved by the Company's Shareholders (the
"Plan") and on the terms set forth in the Stock Option Agreement annexed to this
Agreement as Exhibit A (the "Option Agreement"), which provides inter alia that
such option shall vest as set forth below, and be exercisable at the exercise
p1ice of $0.010 per share (which is the closing market price of the Company's
Common Stock on the last trading date prior to the date hereof) at any time
during the five (5) year period following the date hereof (subject to earlier
termination as provided under the Plan):

 

  (i) the option to acquire 1,500,000 shares shall vest immediately;

 

  (ii) the option to acquire 1,500,000 shares shall vest on August 30, 2013; and

 

  (iii) the option to acquire 1,500,000 shares shall vest on August 30, 2014.

 

(b)           The option being granted hereby is subject in all respects to the
tem1s and provisions of the Plan and the Option Agreement, including, without
limitation, the termination provisions contained in the Plan, and in the event
of any conflict between the terms of this Agreement and the Plan or the Option
Agreement, the Plan or the Option Agreement shall control. The option granted
hereby is also subject to the approval of the Plan by the Company's
shareholders. It is the intention of the parties hereto that, to the extent
possible, the options granted herein shall be "incentive stock options" as such
term is defined in the Internal Revenue Code of 1986 and any of the terms of the
options shall be modified, as minimally as necessary, to maintain their status
as incentive stock options.

 

(c)             Executive shall receive such other option, restrictive stock
awards or other security-based compensation as the Board of Directors shall
approve.

 

5.               Expense Allowance. The Company shall pay directly, or advance
funds to Executive or reimburse Executive for, all expenses reasonably incurred
by him in connection with the performance of his duties as an employee or
consultant hereunder, upon the submission to the Company of itemized expense
reports, receipts or vouchers in accordance witl1 its tl1en customary policies
and practices.

 

6.               Location: Office. Except for routine travel and temporary
accommodation reasonably required to perform his services hereunder, Executive
shall not be required to perform his services hereunder at any location other
than the principal executive office of the Company, which office shall be
located throughout the Term at its location on t11e date hereof, or, if
relocated, at a location within a distance of 30 miles from its location on the
date hereof, or at such other office or site to which Executive may, in his sole
discretion, consent; nor shall he be required to relocate his principal
residence to, or otherwise to reside at, any location specified by the Company.
The Company shall provide Executive with suitable office space, furnishings and
equipment, secretarial and clerical services and such other facilities and
office support as Executive may reasonably request.

 

7.               Vacation. Executive shall be entitled to four (4) weeks paid
vacation during each year of his full time employment hereunder, such vacation
to be taken at such time or times as shall be agreed upon by Executive and the
Company. Vacation time shall be cumulative from year to year, except that
Executive shall not be entitled to take more than six weeks vacation during any
consecutive 12-month period during the Term. Accrued but unused vacation time
shall be paid in cash on the Termination Date, except that in the event of a
Termination pursuant to Section 12, the amount of accrued vacation time to be
paid on the Termination Date shall be limited to six weeks and in the event of a
Termination pursuant to Section 13, the amount of vacation time to be paid on
the Termination Date shall be limited to four weeks.

 

8.               Key-Man Insurance. The Company shall have the right from time
to time to purchase, increase, modify or terminate insurance policies on the
life of Executive for the benefit of the Company in such an10unts as the Company
may determine in its sole discretion. In connection therewith, Executive shall,
at such time or times and at such place or places as the Company may reasonably
direct, submit himself to such physical exan1inations and execute and deliver
such documents as the Company may deem necessary or appropriate.

 

(3)

 

 

 

  9. Trade Secrets.

 

(a)            Executive shall hold in a fiduciary capacity for the benefit of
the Company all confidential or proprietary information relating to or concerned
with the Company or its Affiliates (as defined below) or its products or
services, prospective products or services, operations, business and affairs
("Confidential Information"), and he shall not, at any time hereafter, use or
disclose any Confidential Information to any person other than to the Company or
its designees or except as may otherwise be required in connection with the
business m1d affairs of the Company, m1d in furtherance of the foregoing
Executive agrees that:

 

(i)               Executive will receive, maintain m1d hold Confidential
Information in strict confidence m1d will use the same level of care in
safeguarding it that he uses with his own confidential material of a similar
nature;

 

(ii)             Executive will tal(e all such steps as may be reasonably
necessary to prevent the disclosure of Confidential Information; and

 

(iii)           Executive will not utilize Confidential Information for his
personal benefit without first having obtained the Company's consent to such
utilization.

 

"Affiliate" of a Person means another Person directly or indirectly controlling,
controlled by, or under common control witl1, such Person; for this purpose,
"control" of a Person means the power (whetl1er or not exercised) to direct tl1e
policies, operations or activities of such Person by virtue of t11e ownership
of, or right to vote or direct the manner of voting of, securities of such
Person, or pursuant to agreement or law or otherwise. The term "Person" includes
without limitation a natural person, corporation, joint stock company, limited
liability company, partnership, joint venture, association, trust, governmental
authority, or any group of the foregoing acting in concert.

 

(b)            The commitments set fortl1 in paragraph 9(a) shall not extend to
any portion of Confidential Information:

 

(i)              that is generally available to the public;

 

(ii)             that was not acquired, directly or indirectly and/or in any
mam1er, from the Company and which Executive lawfully had in his possession
prior to the date of this

Agreement; or

 

(iii)           that, hereafter, tlrrough no act or omission on the part of t11e
Executive, becomes information generally available to the public.

 

(c)             At any time upon written request by t11e Company (i) the
Confidential Information, including any copies, shall be returned to the
Company, and (ii) all documents, drawings, specifications, computer software,
and any other material whatsoever in t11e possession of t11e Executive that
relates to such Confidential Information, including all copies and/or any other
form of reproduction and/or description thereof made by Executive shall, at the
Company's option, be returned to the Company or destroyed.

 

(d) In the event that Executive becomes legally compelled (by deposition
interrogatory, request of documents, subpoena, civil investigative demand or
similar process) to disclose any of t11e Confidential Information, t11e
Executive shall provide the Comp:my with prompt prior written notice of such
requirement so that it (or its designees) may seek a protective order or otl1er
appropriate remedy and/or waive compliance with the terms of this Agreement. In
the event that such protective order or other remedy is not obtained, or t11e
Company waives compliance with t11e provisions hereof, the Executive agrees to
furnish only such portion of the Confidential Information which is legally
required to be furnished.

 

(4)

 

 

10. Intellectual Propertv. Any idea, invention, design, process, system,
procedure, improvement, development or discovery conceived, developed, created
or made by Executive, alone or with ot11ers, during t11e Term and applicable to
the business of the Company, whether or not patentable or registrable, shall
become the sole and exclusive property of t11e Company. Executive shall disclose
the san1e promptly and completely to t11e Company and shall, during the Tenn or
t11ereafter, (i) execute all documents requested by the Company for vesting in
the Company the entire right, title and interest in and to the same, (ii)
execute all documents requested by the Company for filing and procuring such
applications for patents, trademarks, service marks or copyrights as the
Company, in its sole discretion, may desire to prosecute, and (iii) give the
Company all assistance it may reasonably require, including the giving of
testimony in any Proceeding (as defined below), in other to obtain, maintain and
protect the Company's right therein and thereto.

 

A "Proceeding" is any suit, action, arbitration, audit, investigation or other
proceeding before or by any court, magistrate, arbitration panel or other
tribunal, or any governmental agency, authority or instrumentality of competent
jurisdiction.

 

11.           No Competition.

 

(a) During the Restricted Period (as defined below), Executive shall not,
directly or

 

(i)              own, control, manage, operate, participate or invest in, or
otherwise be connected with, in any manner, any business activity, venture or
enterprise which is engaged in any business in the United States in which the
Company (or any subsidiary thereof) is currently engaged or is engaged at the
time ofte1mination of Executive's employment hereunder, or

 

(ii)             for himself or on behalf of any other person, employ or engage
any person who at the time shall have been within the preceding 12-month period
an employee of the Company (or such subsidiary) or contact any supplier,
customer or employee of the Company (or such subsidiary) for the purpose of
soliciting or diverting any supplier, customer or employee from the Company (or
such subsidiary).

 

(b)             The provisions of paragraph l l(a) notwithstanding, Executive
may (i) invest his funds in securities of an issuer if the securities of such
issuer are listed for trading on a registered securities exchange or actively
traded in an over-the-counter market and Executive's holdings therein represent
less than 5% of the total number of shares or principal amount of the securities
of such issuer outstanding and (ii) work as an executive and be a director of
Worlds Online Inc.

 

(c)             Executive acknowledges that the provisions of this Section, and
the pe1iod of time, geographic area and scope and type of restrictions on his
activities set forth herein, are reasonable and necessary for the protection of
the Company.

 

(d)            "Restricted Pe1iod" shall mean the period commencing on the date
hereof and ending August 30, 2018; provided, however, that if Executive has
exercised his option to extend the Term to August 30, 2018 in accordance with
Section 2 hereof, the Restricted Period shall end August 30, 2019.

 

(5)

 

 

(e)             The Company acknowledges that the services Executive provides to
Worlds Inc. are not competitive with the Company and not subject to the
restrictions contained in this Section 11.

 

12.           Termination Upon Disabilitv. In the event that the Board of
Directors determines that the Executive is unable to perform his duties
hereunder by reason of any disability or incapacity (due to any physical or
mental injury, illness or defect) for an aggregate of 180 days in any
consecutive 12-month period, the Company shall have the right to te1111inate
Executive's employment hereunder within 30 days after the 180th day of his
disability or incapacity by giving Executive notice to such effect at least I 0
days prior to the date of termination set forth in such notice, and on such date
such employment shall terminate. The Board of Directors' determination shall be
made after due inquiry, on the basis of convincing evidence presented in at
least two medical opinions rendered by reputable physicians with experience in
diagnosing and treating the condition described in the opinion.

 

  13. Termination for Cause.

 

(a)             In addition to any other rights or remedies provided by law or
in this Agreement, the Company may terminate Executive's employment under this
Agreement if:

 

(i)              Executive is convicted of, or enters a plea of guilty or 110/0
contendere (which plea is not withdrawn prior to its approval by the court) to,
a felony offense or the commission of a fraud against, or embezzlement or
misappropriation of funds or other assets of, the Company (or any subsidiary
thereof) and either Executive fails to perfect an appeal of such conviction
prior to the expiration of the maximum period of time within which, under
applicable law or rules of court, such appeal may be perfected or, if Executive
does perfect such an appeal, his conviction of such as offense is sustained on
appeal; or

 

(ii)             the Company's Board of Directors determines, after due inquiry,
based on convincing evidence, that Executive has:

 

  (A) violated, or caused the Company (or any subsidiary thereof) or any
officer, employee or other agent thereof, or any other person to violate, any
material law, regulation or ordinance or any material rule, regulation, policy
or practice established by the Company's Board of Directors;

 

  (B) willfully, or because of gross or persistent negligence, (x) failed
properly to perform his duties hereunder or (y) acted in a manner detrimental
to, or adverse to the interests of, the Company; or

 

  (C) violated, or failed to perform or satisfy any material covenant, condition
or obligation required to be performed or satisfied by Executive hereunder; and
that, in the case of any violation or failure referred to in clause (A), (B) or
(C) of this paragraph (ii) of Section 13(a), such violation or failure has
caused, or is reasonably likely to cause, the Company to suffer or incur a
substantial casualty, loss, penalty, expense or other liability or cost.

 

(6)

 

 

 

(b)             The Company may effect such termination for cause by giving
Executive notice to such effect, setting forth in reasonable detail the factual
basis for such termination, at least thirty (30) days prior to the date of
termination set forth therein; provided, however, that Executive may avoid such
termination if Executive, prior to the date of termination set forth in such
notice, explains to the reasonable satisfaction of the Company's Board of
Directors why the facts relied upon by the Company in terminating Executive's
employment do not constitute a For Cause Event (as defined below) or that
Executive has ceased any such claimed violation and/or cured any such failure to
perform within such 30 day period.

 

(c)             In making any determination pursuant to Section 13(a) as to the
occurrence of any act or event described in clauses (A) to (C) of paragraph (ii)
thereof(each, a "For Cause Event"), each of the following shall constitute
convincing evidence of such occurrence:

 

(i)              if Executive is made a party to, or target of, any Proceeding
arising under or relating to any For Cause Event, Executive's failure to defend
against such Proceeding or to answer any complaint filed against him therein, or
to deny any claim, charge, averment, or allegation thereof asserting or based
upon the occurrence of a For Cause Event;

 

(ii)             any judgment, award, order, decree or other adjudication or
ruling in any such Proceeding finding or based upon the occurrence of a For
Cause Event; or

 

(iii)           any settlement or compromise of, or consent decree issued in,
any such Proceeding in which Executive expressly admits the occurance of a For
Cause Event;

 

provided that none of the foregoing shall be dispositive or create an
irrebuttable presumption of the occurrence of such For Cause Event; and
providedfi1rther that the Company's Board of Directors may rely on any other
factor or event as convincing evidence of the occurrence of a For Cause Event.

 

(d)             In determining and assessing the detrimental effect of any For
Cause Event on the Company and whether such For Cause Event warrants termination
of Executive's employment hereunder, the Company's Board of Directors shall take
the following factors, to the extent applicable and material, into account:

 

(i)               whether the Company's Board of Directors directed or
authorized Executive to take, or to omit to take, any action involved in such
For Cause Event, or approved, consented to or acquiesced in his taking or
omitting to take such action;

 

(7)

 

 

(ii)             any award of damages, penalty or other sanction, remedy or
relief granted or imposed in any Proceeding based upon or relating to such For
Cause Event, and whether such sanction, remedy or relief is sufficient to
recompense the Company or any other injured person, or to prevent or to deter
the recurrence of such For Cause Event;

 

(iii)           whether any lesser sanction would be appropriate and effective;
and

 

(iv)           any adverse effect that the loss of Executive's services would
have, or be reasonably likely to have, upon the Company.

 

14.                  Termination by Executive for Good Reason. In addition to
any other rights or remedies provided by law or in this Agreement, Executive may
terminate his employment hereunder:

 

(i)              if (A) the Company violates, or fails to perform or satisfy any
material covenant, condition or obligation required to be perforn1ed or
satisfied by it hereunder or (B) as a result of any action or failure to act by
the Company, there is a material change in the nature or scope of the duties,
obligations, rights or powers of Executive's employment, by giving the Company
notice to such effect, setting forth in reasonable detail the factual basis for
such termination, at least thirty (30) days prior to the date of termination set
forth therein; provided however that the Company may avoid such termination if
it, prior to the date of termination set forth in such notice, cures or explains
to the reasonable satisfaction of Executive the factual basis for termination
set forth therein; or

 

(ii)             if a Change of Control (as hereinafter defined) occurs while
Executive is a full-time employee of the Company, by giving the Company notice
to such effect within ninety (90) days after the occunence of such Change of
Control, setting forth the event or circumstance constituting such Change of
Control, such termination to be effective upon the date of termination, not more
than thirty (30) days after the date of such notice, set forth therein or, if no
such date is set forth therein, i1mnediately upon delivery of such notice to the
Company.

 

15.            Voluntary Termination. In addition to any other rights or
remedies provided by law or in this Agreement, from and after the date hereof,
Executive may terminate his employment hereunder by giving the Company written
notice to such effect at least ninety (90) days prior lo the date of termination
set forth therein.

 

  16. Compensation and Benefits upon Termination.

 

(a)             Upon termination of Executive's employment hereunder, he shall
be entitled to receive, in any case, any Base Salary pursuant to Section 3(a)(i)
accrued but unpaid to the Termination Date. Any amount payable to Executive
under this subparagraph shall be paid promptly, m1d in any event within thirty
(30) days after the Termination Date.

 

(8)

 

 

(b)             If Executive's employment is terminated as a result of a "For
Cause Event" pursuant to Section 13, except for the payment of any amount
required to be made by Section 16(a), from and after the Termination Date, the
Company shall have no further obligation to Executive hereunder, including
without limitation any obligation pursuant to Section 17.

 

(c)             If the Executive's employment is terminated (i) by him pursuant
to Section 14(i); or (ii) by the Company other than as a result of a "For Cause
Event" pursuant to Section 13; he shall be entitled to receive an amount equal
to the full value of any Base Salary still remaining until the end of the Term
plus an amount equal to three times the Base Salary at the time of termination,
unless such payment would trigger the excise tax under Section 4999 of the Code
in which case the aggregate payments hereunder shall be reduced to the maximum
amount which would not trigger such tax. Notwithstanding the foregoing, if the
Executive's employment is terminated by the Company after a Change of Control
has occurred for any reason other than as a result of a "For Cause Event"
pursuant to Section 13, he shall be entitled to receive, upon the terms and
subject to the conditions set forth in Section 17, the Parachute Amount (as
hereinafter defined in Section 17). Any amount payable to Executive under this
subparagraph shall be paid promptly, and in any event within thirty (30) days
after the Tem1ination Date.

 

(d)            If the Executive's employment terminates as a result of a Change
of Control pursuant to Section 14(ii), he shall be entitled to receive, upon the
terms and subject to the conditions set fortl1 in Section 17, the Parachute
Amount. Any amount payable to Executive under this subparagraph shall be paid
promptly, and in any event within thirty (30) days after the Termination Date.

 

(e)             If the Executive's employment is terminated by him pursuant to
Section 14(i) or l4(ii) of this Agreement, or by the Company other than as a
result of a "For Cause Event" pursuant to Section 13, the Company shall for the
two (2) year period following the Termination Date maintain and pay for
Executive and his family, or reimburse Executive, for the cost of medical,
dental, and hospitalization benefits comparable to such benefits maintained by
the Company during the twelve (12) months prior to the Termination Date. If the
Executive voluntarily terminates his employment pursuant to Section 15 of this
Agreement such benefits shall be maintained for one (I) year following such
termination.

 

(f) Executive shall have no obligation herew1der to seek or to accept any other
employment after the Termination Date or otherwise to mitigate the payments
required to be made by this Section. No compensation or otl1er amount received
or receivable by Executive on accom1t of any employment or engagement after the
Termination Date shall be offset against or deducted from any payment required
to be made by this Section 16 or Section 17.

 

(g)                    In the event the Company terminates Executive other than
as a result of a "For Cause Event" pursuant to Section 13, or iftl1e Executive's
employment is tem1inated by him pursuant to Section l4(i) or l4(ii) of this
Agreement, Executive shall receive as his sole and exclusive remedy and damages
the payments he would otherwise be entitled to receive under the applicable
provisions of this Section 16 (and, if applicable, the other benefits provided
under clause (h) of this Section 16).

 

(h)                   In the event of Executive's death or if the Company
terminates Executive for disability pursuant to Section 12, the Company shall
pay, in the case of Executive's death, Executive's estate an amount equal to his
then current Base Salary and in the event of termination for disability, an
amount equal to two times his then current Base Salary. Any an10unt payable to
Executive (or his estate) under this subparagraph shall be paid promptly, and in
any event within thirty (30) days after the date Executive dies or is terminated
for disability, as the case may be.

 

 

(9)

 

 

 

  17. Change of Control.

 

(a)             For the purposes of this Section 17:

 

(i)             The "Act" is the Securities Exchange Act of 1934, as amended.

 

(ii)             A "person" includes a "group" within the meaning of Section
13(d)(3) of

 

(iii)            "Control" is used herein as defined in Rule 12b-2 under the
Act.

 

(iv)           "Beneficially owns" and "acquisition" are used herein as defined
in Rules 13d-3 and 13d-5, respectively, under the Act.

 

(v)             "Non-Affiliated Person" means any person, other than Executive,
an employee stock ownership trust of the Company (or any trustee thereof for the
benefit of such trust), or any person controlled by Executive, the Company or
such a trust.

 

(vi)           "Voting Securities" includes Common Stock and any other
securities of the Company that ordinarily entitle the holders thereof to vote,
together with the holders of Common Stock or as a separate class, with respect
to matters submitted to a vote of the holders of Common Stock, but securities of
the Company as to which the consent of the holders thereof is required by
applicable Jaw or the terms of such securities only with respect to ce1iain
specified transactions or other matters, or the holders of which are entitled to
vote only upon the occurrence of certain specified events (such as default in
the payment of a mandatory dividend on preferred stock or a scheduled
installment of principal or interest of any debt security), shall not be Voting
Securities.

 

(vii)         "Right" means any option, warrant or other right to acquire any
Voting Security (other than such a right of conversion or exchange included in a
Voting Security).

 

  (viii) The "Code" is the Internal Revenue Code of 1986, as amended.

 

(ix)           "Base amount," "present value" and "parachute payment" are used
herein as defined in Section 280G of the Code.

 

  (b) A "Change of Control" occurs when:

 

(i)               a Non-Affiliated Person acquires control of the Company;

 

(ii)             upon an acquisition of Voting Securities or Rights by a
Non-Affiliated Person from persons other than the Executive (or persons
controlled by the Executive) or any change in the number or voting power of
outstanding Voting Securities, such Non-Affiliated Person beneficially owns
Voting Securities or Rights entitling such person to cast a number of votes
(determined in accordance with Section l7(g)) equal to or greater than 25% of
the sum of (A) the number of votes that may be cast by all other holders of
outstanding Voting Securities and (B) the number of votes that may be cast by
such Non-Affiliated Person (determined in accordance with Section l7(g)); or

 

(iii)           upon any change in the membership of the Company's Board of
Directors, a majority of the directors are persons who are not nominated or
appointed by the Company's Board of Directors as constituted prior to such
change.

 

(c)             The "Parachute Amount" to which Executive shall be entitled
pursuant to Sections 16(c) and (d) shall equal 2.99 multiplied by the
Executive's base amount.

 

(d)             It is intended that the present value of any payments or
benefits to Executive, whether hereunder or otherwise, that are includible in
the computation of the Parachute Amount shall not exceed 2.99 times the
Executive's base amount. Accordingly, if Executive receives any payment or
benefit from the Company prior to payment of the Parachute Amount which, when
added to the Parachute Amount, would subject any of the payments or benefits to
Executive to the excise tax imposed by Section 4999 of the Code, the Parachute
Amount shall be reduced by the least amount necessary to avoid such tax. The
Company shall have no obligation hereunder to make any payment or provide any
benefit to Executive after the payment of the Parachute Amount which would
subject any of such payments or benefits to the excise tax imposed by Section
4999 of the Code.

 

(e)             Any other provision hereof notwithstanding, Executive may (but
only to the extent not prohibited by the United States securities laws, as then
amended), prior to his receipt of the Parachute Amount pursuant to Section
l7(d), waive the payment thereof, or, after his receipt of the Parachute Amount
thereunder, treat some or all of such ammount as a loan from the Company which
Executive shall repay to the Company within 180 days after the receipt thereof,
together with interest thereon at the rate provided in Section 7872 of the Code,
in either case, by giving the Company notice to such effect.

 

(10)

 

 

(f) Any determination of the Executive's base amount, the Parachute Amount, any
liability for excise tax under Section 4999 of the Code or other matter required
to be made pursuant to this Section 17, shall be made by the Company's regularly
-engaged independent certified public accountants, whose determination shall be
conclusive and binding upon the Company and Executive; provided that such
accountants shall give to Executive, on or before the date on which payment of
the Parachute Amount or any later payment or benefit would be made, a notice
setting forth in reasonable detail such determination and the basis therefor,
and stating expressly that Executive is entitled to rely thereon.

 

(g) The number of votes that may be cast by holders of Voting Securities or
Rights upon the issuance or grant thereof shall be deemed to be the largest
number of votes that may be cast by the holders of such securities or the
holders of any other Voting Securities into which such Voting Securities or
Rights are convertible or for which they are exchangeable or exercisable,
determined as though such Voting Securities or Rights were immediately
convertible, exchangeable or exercisable and without regard to any anti-dilution
or other adjustments provided for therein.

 

18.           Other Termination Provisions.

 

(a)                    Throughout the 7-year period following the Termination
Date, the Company shall indemnify Executive, and hold him harmless from, any
loss, damages, liability, obligation or expense that he may suffer or incur in
connection with any claim made or Proceeding c01mnenced during such period
relating to his service as a director, officer, employee or agent of the Company
(or any subsidiary thereat) to the san1e extent and in same manner as the
Company shall be obligated so to indemnify Executive immediately prior to the
Termination Date; provided that, if during such 7-year period the Company adopts
or assumes any indemnification policy or practice with respect to its directors,
officers, employees or agents that is more favorable than that in effect on the
Termination Date, Executive shall be entitled to such more favorable
indemnification.

 

(b)                    Throughout the 7-year period following the Termination
Date, the Company shall maintain for the benefit of Executive directors' and
officers' liability insurance (on a "claims made" basis) providing coverage at
least as favorable to Executive (including with respect to limits of liability,
exclusions, and deductible and retention amounts) as that in effect on the
Tem1ination Date.

 

19.           Limitation of Authoritv. Except as expressly provided herein, no
provision hereof shall be deemed to authorize or empower either party hereto to
act on behalf of, obligate or bind the other party hereto.

 

20.          Notices. Any notice or demand required or permitted to be given or
made hereunder to or upon either party hereto shall be deemed to have been duly
given or made for all purposes if (a) in writing and sent by (i) messenger or an
overnight courier service against receipt, or (ii) certified or registered mail,
postage paid, return receipt requested, or (b) sent by telegram, telecopy, telex
or similar electronic means, provided that a written copy thereof is sent on the
same day by postage-paid first-class mail, to such party at the following
address:

 

 

(11)

 

 

to the Company at:

its then current address of its principal office as stated on the cover page of
its most recent public filing under the Act and if such address is then
Executive's residence, to the address of the Company's Chief Financial Officer.

 

with a copy to:

Feder Kaszovitz LLP

845 Third Avenue, 11th Floor

New York, New York 10022-6601 Attn: Irving Rothstein, Esq.

Fax: (212) 888-7776

 

 

to Executive at:

11 Royal Road Brookline, MA 02445

Fax: (617) 975-3888

 

 

or such other address as either party hereto may at any tin1e, or from time to
time, direct by notice given to the other party in accordance with this Section.
The date of giving or making of any such notice or demand shall be, in the case
of clause (a) (i), the date of the receipt; in the case of clause (a) (ii), five
business days after such notice or demand is sent; and, in the case of clause
(b), the business day next following the date such notice or demand is sent.

 

21.            Amendment. Except as otherwise provided herein, no amendment of
this Agreement shall be valid or effective, unless in writing and signed by or
on behalf of the parties hereto.

 

22.             Waiver. No course of dealing or omission or delay on the part of
either party hereto in asserting or exercising any right hereunder shall
constitute or operate as a waiver of any such right. No waiver of any provision
hereof shall be effective, unless in writing and signed by or on behalf of the
party to be charged therewith. No waiver shall be deemed a continuing waiver or
waiver in respect of any other or subsequent breach or default, unless expressly
so stated in writing.

 

23.               Governing Law. This Agreement shall be governed by, and
interpreted and enforced in accordance with, the laws of the Commonwealth of
Massachusetts without regard to principles of choice of law or conflict of laws.

 

24.            Jurisdiction. Each of the parties hereto hereby irrevocably
consents and submits to the jurisdiction of the courts of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts in co1111ection with any suit, action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, waives
any objection to venue in the County of Norfolk, Commonwealth of Massachusetts,
or such District, and agrees that service of any summons, complaint, notice or
other process relating to such proceeding may be effected in the manner provided
by clause (a) (ii) of Section 20.

 

25.            Remedies. In the event of any actual or prospective breach or
default by either party hereto, the other party shall be entitled to equitable
relief, including remedies in the nature of rescission, injunction and specific
performance. All remedies hereunder are cumulative and not exclusive, and
nothing herein shall be deemed to prohibit or limit either party from pursuing
any other remedy or relief available at law or in equity for such actual or
prospective breach or default, including the recovery of damages.

 

26.           Severability. The provisions hereof are severable and in the event
that any provision of this Agreement shall be detem1ined to be invalid or
w1enforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof shall not be affected, but shall, subject to the discretion of
such court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render the same valid and
enforceable.

 

27.           Counterparts. This Agreement may be executed in COU11terparts,
each of which shall be deemed an original and which together shall constitute
one and the same agreement.

 

28.            Assignment. This Agreement, and each right, interest and
obligation here1mder, may not be assigned by either party hereto without the
prior written consent of the other party hereto, ai1d ai1y purported assignment
without such consent shall be void and without effect, except that this
Agreement shall be assigned to, and assumed by, any person with or into which
the Company merges or consolidates, or which acquires all or substantially all
of its assets, or which otherwise succeeds to and continues the Company's
business substantially as an entirety. Except as otherwise expressly provided
herein or required by law, Executive shall not have any power of anticipation,
assignment or alienation of any payments required to be made to him hereunder,
and no other person may acquire ai1y right or interest in ai1y thereof by reason
of any purported sale, assignment or other disposition thereof, whether
voluntary or involuntary, ai1y claim in a bai1kruptcy or other insolvency
proceeding against Executive, or ai1y other ruling, judgment, order, write or
decree.

 

29.            Binding Effect. This Agreement shall be binding upon ai1d inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement is not intended, and shall not be deemed, to
create or confer ai1y right or interest for the benefit of any person not a
party hereto.

 

30.            Titles and Captions. The titles and captions of the Articles and
Sections of this Agreement are for convenience of reference only ai1d do not in
ai1y way define or interpret the intent of the parties or modify or otherwise
affect any of the provisions hereof.

 

(12)

 

 

31.            Grammatical Conventions. Whenever the context so requires, each
pronoun or verb used herein shall be construed in the singular or the plural
sense and each capitalized term defined herein and each pronoun used herein
shall be construed in the masculine, feminine or neuter sense.

 

32.            References. The te1111s "herein," "hereto," "hereof," "hereby,"
and "hereunder," and other te1111s of similar import, refer to this Agreement as
a whole, and not to any Article, Section or other part hereof.

 

33.           No Presumptions. Each party hereto acknowledges that it has had an
opportunity to consult with counsel and has participated in the preparation of
this Agreement. No party hereto is entitled to any presumption with respect to
the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that the other party hereto drafted or
controlled the drafting of this Agreement.

 

34.            Entire Agreement. This Agreement embodies the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes any
prior agreement, commitment or arrangement relating tl1ereto, written or oral,
if any, which shall terminate immediately upon the commencement of the Tenn,
except that each party tl1ereto shall (a) remain required to perform any act and
to satisfy any obligation or condition that such party is required to perform or
satisfy thereunder with respect to any event occurring or circumstance existing
prior to the commencement of tl1e Term hereof (including witl10ut limitation the
payment or delivery to Executive of any compensation, reimbursable expense or
employee benefit or perquisite to which he may be entitled, but which has not
yet been paid to him, on account of his employment under any such prior
arrangement) that has not been so perfo1111ed or satisfied, and (b) retain his
or its tight under any such prior assignment to assert or to allege any claim or
cause of action relating to or based upon, or otl1erwise to enforce, any
provision tl1ereof with respect to any event occurring or circumstance existing
during the term tl1ereof.

 

[Remainder of page blank. Signatures appear on following page.]

 

(13)

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.

 

 

 

 

THE COMPANY:

 

[image_002.gif]

 

Name:  Robert Fireman

Title: Director (on behalf of the Board)

 

 

EXECUTIVE:

 

 

Thomas Kidrin

